Per Curiam.

This case involves a question as to the amount of the salary of the judges of the Courts of Common Pleas.
We are of opinion that under the constitution and laws of the state, each judge of the Court of Common Pleas is entitled to a salary of 800 dollars per annum. Vide, Cowdin, Auditor, v. Huff, 10 Ind. R. 83, and Lamb v. Rawles, id. 565. This is the point decided in the last-named case.
This judgment, holding that 600 dollars is the limit of compensation in this case, must be reversed. ‘
The judgment is reversed with costs.